*198Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ryan Lamar Dixon appeals the district court’s order denying Dixon’s motion to reconsider the court’s prior order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Dixon, No. 3:11-cr-00686-CMC-1 (D.S.C. Aug. 27, 2015); see also United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010) (district court is without authority to reconsider ruling on a § 3582(c)(2) motion). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.